Citation Nr: 0215623	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel






INTRODUCTION

The appellant served on active duty from January 1954 to 
January 1957; he served on active duty for training from 
August 1978 to September 1979, and again from April 1 to 
September 30, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the claims file was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina.  The case was last before the Board in October 
1999, when it was remanded for further development which has 
now been completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant's hypertension is manifested by systolic 
pressure predominantly below 160 and diastolic pressure 
predominantly below 100, but continuous medication is 
required for control the hypertension.  

3.  No definite symptoms are associated with the appellant's 
hypertension.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements to the statement of the case, and correspondence, 
including a March 2001 letter, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim, the specific information required from him to enable 
the RO to obtain evidence and information on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence and information 
that he should submit if he did not desire VA's assistance in 
obtaining such evidence and information.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that the RO has provided the 
appellant with a current VA examination for rating purposes 
and has obtained extensive private medical records in 
connection with the present appeal.  Neither the appellant 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  To the contrary, in a statement 
dated in June 2001, the appellant essentially stated that all 
pertinent evidence and information had been obtained and that 
his claim should be decided on the basis of the current 
record.  The Board agrees that no further development is 
required to comply with the duty to assist requirements of 
the VCAA and the regulations implementing it.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for hypertension was granted by rating 
action dated in September 1995, and a 10 percent schedular 
rating was assigned, effective from September 1994, based 
upon medical evidence which indicated that the appellant 
required medication to control his hypertension, which was 
manifested at that time by a diastolic pressure in the range 
of 90-100.  

The present claim was received in June 1997.  On June 19, 
1997, the appellant was seen at MacDill Air Force Base 
Hospital for the treatment of his hypertension.  A blood 
pressure reading of 154/93 was obtained at this time, and the 
appellant's anti-hypertensive medications were adjusted.  

He returned in December 1997 to another military medical 
clinic, at which time a blood pressure reading of 152/96 was 
obtained, and his anti-hypertensive medications were renewed.  
The appellant stated that he had never had cardiac symptoms, 
chest pains, or shortness of breath.  The clinical assessment 
was of hypertension, under fair control.  A five-day blood 
pressure check completed by the appellant at about this time 
reflected blood pressure readings of 148/83 and 134/80 on the 
first day; 152/106 and 144/97 on the second day; 154/98 and 
146/92 on the third day; 152/100 and 152/90 on the fourth 
day; and 150/94 on the fifth day.  

Medical records received from M. Lopez, M.D. reflect, in 
pertinent part, that the veteran's blood pressure reading was 
150/98 in March 1998.  Medical records received from L. Rao, 
M.D. disclose, in pertinent part, blood pressure readings as 
follows:  March 1998-130/80; April 1998-150/80; May 1998-
140/80; October 1998-146/80; and November 1998-140/86.  

The appellant was accorded VA Heart and Hypertension 
examinations in April 2002.  He gave a history of 
hypertension first diagnosed in service in 1979, after which 
he was started on anti-hypertensive medication.  In the last 
two or three years, he had required up to three separate 
medications to control his hypertension, but he admitted that 
it had been well controlled under those medications.  He also 
denied having shortness of breath and/or chest pains or any 
other physical problems, although he had quit running where 
previously he used to run a lot.  Blood pressure readings of 
149/90, 164/94, and 168/99 were obtained from the appellant 
on this examination.



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

During the course of this appeal, the rating criteria 
pertaining to hypertension were amended, effective 
January 12, 1998.  The veteran is entitled to the application 
of the version of the regulation that is more favorable to 
him from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Under the criteria in effect prior to January 12, 1998, 
hypertension is rated 10 percent disabling if the diastolic 
pressure is predominantly 100 or more, or where continuous 
medication is necessary to control hypertension with a 
history of diastolic pressure, predominantly 100 or more; a 
20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997). 

Under the criteria which became effective January 12, 1998, a 
10 percent rating is warranted if diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
necessary to control hypertension.  A 20 percent rating is 
warranted if diastolic pressure is predominantly 110 or more, 
or systolic pressure is predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

It can be seen from a review of the evidence as summarized 
above that the appellant's hypertension is currently 
manifested by a systolic pressure predominantly below 160 and 
a systolic pressure predominantly below 100, with continuous 
medication required for control.  This is consistent with the 
current 10 percent schedular evaluation under either the old 
or new rating criteria.  In this connection, it does not 
matter how many medications are required to control the 
appellant's hypertension; only the final result of his 
medications is relevant.  The record demonstrates that the 
disability does not more nearly approximate the 20 percent 
requirements than the requirements for a 10 percent rating.  

III.  Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

IV.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent hospitalization for this disability 
and that the manifestations of this disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation of 
10 percent.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

